Citation Nr: 0707469	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-42 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for right knee disability, 
to include on a secondary basis.

Entitlement to service connection for left knee disability, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1968.  The veteran also had periods of active duty 
for training (ACDUTRA) while serving in the National Guard 
from February 1972 to December 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2006, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


REMAND

The veteran contends that service connection is warranted for 
right knee disability and for left knee disability.  
Specifically, he maintains that his left knee disability 
resulted from a traumatic injury involving a parachute jump 
while serving on ACDUTRA in May 1976.  He maintains that his 
right knee disability is the result of physically 
compensating for his left knee disability and his service-
connected left ankle disability.  He also testified that he 
made several hundred parachute jumps while in the service.

The Board notes that although the veteran underwent a VA 
examination in January 2005, the report of that examination 
is inadequate because it does not address the question of 
whether either knee disability is etiologically related to 
the veteran's service-connected left ankle disability.  
Moreover, it appears that the examiner was not aware that the 
veteran had made several hundred parachute jumps during his 
military service.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be scheduled for a 
VA examination by a physician with the 
appropriate expertise to determine 
etiology of the veteran's right knee 
disability and his left knee disability.  
The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each of the 
veteran's knee disabilities as to whether 
there is a 50 percent or better 
probability that the disability is 
etiologically related to the veteran's 
military service, to include his periods 
of ACDUTRA, or was caused or chronically 
worsened by the veteran's service-
connected left ankle disability.  The 
examiner should specifically address 
whether either disability is etiologically 
related to the several hundred parachute 
jumps made by the veteran during his 
periods of active duty and ACDUTRA.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The RO or the AMC should also 
undertake any other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



